United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-2193
                         ___________________________

                                  Bhawanee Persaud

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

           Carolyn W. Colvin, Acting Commissioner of Social Security

                        lllllllllllllllllllll Defendant - Appellee
                                       ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                             Submitted: January 4, 2017
                              Filed: January 9, 2017
                                  [Unpublished]
                                  ____________

Before SHEPHERD, ARNOLD, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

     Bhawanee Persaud appeals the district court’s1 order upholding an
administrative law judge’s (ALJ’s) decision finding that he no longer qualified for

      1
        The Honorable Leo I. Brisbois, United States Magistrate Judge for the District
of Minnesota, to whom the case was referred for final disposition by consent of the
parties pursuant to 28 U.S.C. § 636(c).
disability insurance benefits as of January 2004. We agree with the district court that
substantial evidence on the record as a whole supports the ALJ’s determination that
Mr. Persaud’s activities at Sungate, Inc., a non-profit human services business he
established, amounted to substantial gainful activity under Test Three in the
regulation related to the self-employed. See Igo v. Colvin, 839 F.3d 724, 728 (8th
Cir. 2016) (de novo review); 20 C.F. R § 404.1575 (a)(2) (2007). The judgment of
the district court is affirmed. See 8th Cir. R. 47B.
                          ______________________________




                                         -2-